Citation Nr: 9906079	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-34 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
70 percent for service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That rating decision, in pertinent 
part, granted service connection for post-traumatic stress 
disorder (PTSD) and assigned thereto an initial disability 
evaluation of 70 percent, effective August 1996.  The 
appellant has maintained his disagreement with this initial 
disability evaluation.

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
United States Court of Veterans Appeal (Court), in Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  For the 
reasons indicated below, this issue is being remanded for 
additional development and readjudication.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issue on appeal to properly reflect his disagreement with 
the initial disability evaluation assigned to his service-
connected PTSD.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In June 1997, the appellant raised a claim of entitlement to 
a total disability evaluation based on individual 
unemployability.  A review of the claims file reveals no 
further information as to the current status of this claim.  
Accordingly, this issue is referred to the RO for development 
as appropriate.


REMAND

The appellant contends, in essence, that his service-
connected PTSD warrants assignment of an initial disability 
evaluation in excess of 70 percent.  He alleges that the 
severity of his psychiatric condition has increased 
dramatically since his last VA psychiatric examination, and 
that he is now totally disabled.

The VA has a duty to assist the veteran once his claim is 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Although the 
veteran's claim for an increased initial disability rating in 
this case is shown to be well grounded, the duty to assist 
him in its development has not yet been fulfilled.  

The veteran filed his claim for service connection for PTSD 
in August 1996.  On November 7, 1996, new VA regulations 
became effective which established a new schedule for rating 
mental disorders.  See Notice, 61 Fed. Reg. 52695 (1996).  
PTSD is a mental disorder which is rated under these 
regulations.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), amended by 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
original rating action on appeal, dated August 1996, 
considered only the regulations as they existed prior to 
November 7, 1996.  The statement of the case and supplemental 
statement of the case cited only the current regulations, 
imposed after November 7, 1996.  As such, the RO has failed 
to address which version of the regulations are most 
advantageous to the veteran.  Thus, this case must be 
remanded for the RO to adjudicate the veteran's claim for an 
increased initial disability rating for PTSD under both sets 
of regulations, and apply the one that most beneficial to the 
veteran's claim.  See also VAOPGCPREC 11-97.

The Board also concludes, after a thorough review of the 
veteran's claims file, that there is insufficient information 
and detail from which to ascertain the current nature and 
extent of the veteran's service-connected PTSD.  The 
veteran's most recent VA psychiatric examination was 
conducted in August 1996.  Since that time, the veteran has 
filed pleadings indicating that the severity of his 
psychiatric condition has increased significantly.  He also 
alleges that this condition has rendered him totally 
disabled.  Accordingly, the Board believes an additional VA 
psychiatric examination and a social and industrial survey 
should be conducted prior to a final determination on this 
issue.  

The United States Court of Veterans Appeals (Court) has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination. Mittleider v. West, 11 
Vet. App. 181 (1998); Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him during the course of this 
appeal for his service-connected PTSD.  
After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran, which have not 
been previously secured.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of his service-
connected PTSD.  The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  If there are 
different psychiatric disorders, the 
examining psychiatrist should reconcile 
the diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
PTSD.  The examiner should indicate 
whether or not there is symptomatology 
which cannot be disassociated one disorder 
from the other.  The examiner should 
further describe how the symptoms of the 
service-connected PTSD affect the 
veteran's social and industrial capacity.  
All necessary special studies or tests 
including psychological testing, if 
indicated, are to be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. 1994).  The 
entire claims folder and a copy of this 
remand must be made available to and 
reviewed by the examining psychiatrist 
prior to the examination.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). 

5.  The RO should readjudicate the 
veteran's claim of entitlement to 
assignment of an initial disability 
evaluation in excess of 70 percent for 
service-connected PTSD, under both the 
old and the current VA regulations for 
rating mental disorders, determine which 
set of regulations is more favorable to 
the veteran, and apply the one more 
favorable to the case.  61 Fed.Reg. 52695 
(1996); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), amended by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998); 
VAOPGCPREC 11-97 at 1; Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 
(1991).  See also, Fenderson v. West, 
U.S. Vet. App. No. 96-947, slip op. at 7-
9 (Jan. 20, 1999) (at the time of an 
initial rating, separate, or staged, 
ratings can be assigned for separate 
periods of time based on the facts 
found), Rhodan v. West, 12 Vet. App. 55 
(1998). 

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
his claim, both the veteran and his representative should be 
furnished a Supplemental Statement of the Case covering all 
the pertinent evidence, law and regulatory criteria, 
including the applicable rating regulations in effect prior 
to and after November 7, 1996.  They should be afforded a 
reasonable period of time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 7 -


